DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         BROWARD BEHAVIORAL HEALTH COALITION, INC.,
                        Petitioner,

                                      v.

                        MERTILEINE GENESTANT,
                              Respondent.

                               No. 4D18-674

                             [October 10, 2018]

   Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Ari Abraham Porth, Judge; L.T. Case
No. 14-015698 CF10A.

   Julie F. Klahr and Michael D. Cirullo, Jr. of Goren, Cherof, Doody &
Ezrol, P.A., Fort Lauderdale, for petitioner.

  Howard Finkelstein, Public Defender, and Sarah Sandler, Assistant
Public Defender, Fort Lauderdale, for respondent.

PER CURIAM.

   Broward Behavioral Health Coalition, Inc. (“BBHC”) seeks certiorari
review of an order placing Mertileine Genestant, a criminal defendant, in
the custody of BBHC’s contracted network provider, Broward Regional
Health Planning Counsel, Inc. (“the provider”), for competency restoration
services pursuant to section 916.12, Florida Statutes (2017). We grant the
petition because the trial court failed to comply with the statute’s
procedural requirements, causing BBHC to suffer irreparable harm, for
which there is no remedy on appeal.

                                Background

   On December 17, 2014, Genestant was charged by information with (I)
child neglect; (II) resisting an officer without violence; and (III) failure to
obey a lawful order of a law enforcement officer.

   On July 24, 2015, pursuant to a psychiatrist’s report, the trial court
found Genestant incompetent to stand trial. The trial judge initially
indicated in his order that Genestant was intellectually disabled, but
subsequently crossed that out and wrote “other.” The court ordered
Genestant to undergo restorative training in her native language, Creole,
with the Agency for Persons with Disabilities (“APD”).

   At a December 2017 hearing, the trial court found that APD was not
equipped to meet Genestant’s needs because its only Creole interpreter
was not properly trained and had recently gone on maternity leave. During
the hearing, the court called a representative of the provider and confirmed
that the provider had Creole-speaking trainers. Hoping that Genestant
would receive more competent restorative training, the court ordered that
she be treated by the provider.

   A report from the provider indicated that Genestant did not have a
mental health diagnosis. The provider’s assessment was that Genestant
was of below average intellectual capacity and that her cultural
background and level of education left her without adequate knowledge
and understanding to participate in court.

   At a February 2018 hearing on Genestant’s placement, the court found
that, despite the provider being unequipped to train Genestant, its Creole-
speaking staff was more appropriate for her than ADP, whose only Creole-
speaking trainer was still on maternity leave and had previously been
found unable to train Genestant. The trial court ordered BBHC to provide
competency restoration services to Genestant. BBHC has petitioned for
review of the trial court’s orders.

                                 Analysis

    “To grant a writ of certiorari to quash a non-final order, the petitioner
must show: (1) the order departed from the essential requirements of law;
(2) the order will cause material injury; (3) and the injury must be
irreparable . . . .” State v. De La Osa, 28 So. 3d 201, 203 (Fla. 4th DCA
2010).

   Certiorari review is appropriate when a trial court disregards statutory
requirements and commits a defendant to DCF custody. See Dep’t of
Children & Families v. Bronson, 79 So. 3d 199, 201-02 (Fla. 5th DCA 2012)
(granting certiorari review where a trial court ordered DCF to care for a
defendant without following the statutory procedure).

   As a managing entity for DCF, BBHC provides mental health and
substance abuse treatment pursuant to section 394.9082, Florida
Statutes (2017). To be eligible for mental health services, a person must

                                     2
have “severe and persistent mental illness, as designated by [DCF] using
criteria that include severity of diagnosis, duration of the mental illness,
ability to independently perform activities of daily living, and receipt of
disability income for a psychiatric condition.” § 394.674(1)(a)1., Fla. Stat.
(2017).

   Genestant was never diagnosed with a mental illness. Notably, the trial
court did not indicate that she had a mental illness. At the December
2017 hearing, a psychologist opined that Genestant was not mentally ill
and that her competency could be restored.

   At the February 2018 hearing, the provider’s counsel reiterated that
Genestant was never diagnosed with a mental illness and that it was not
equipped to restore her competency. Despite Genestant never being
declared mentally ill, the trial court ordered DCF, through the provider, to
continue training her.

   Considering that all parties agreed that Genestant was never diagnosed
with a mental illness and the court never found that she was mentally ill,
the trial court’s order that the provider continue training Genestant was a
departure from the essential requirements of law that irreparably harmed
and caused material injury to BBHC by forcing it to expend funds for
rehabilitation that was outside of its statutory mandate.

                                Conclusion

   As we agree with BBHC that the trial court acted without statutory
authority in requiring it to treat Genestant, we grant the provider’s
petition, quash the trial court’s order, and remand for further proceedings
consistent with this opinion.

   Petition Granted; Order Quashed; Case Remanded.

WARNER, TAYLOR and FORST, JJ., concur.


                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     3